nececteo |")

Case 1:17-cv-04327-LLS-RWL Document 136-13 Filed 04/30/20 Page 1 of 28

 

- Exhibit 7s & -
13 Filed 04/30/20 Page 2 of 28

a

Cv-04327-

Case 1:17

RWL Document 136

i

 

a ‘UL / SjUaWaAoW esnoy mens oma Zp cui / seyoqskey BB

Ajdasjauueys - yoxjg :uoneojddy Ga

i Adayrauueyo syeir } *SIBSMOIG JaUjO ul dde ysapysai4 ur sing aie aiayy

WY 92:60 ‘ZL0Z ‘b unr
Aaieyyniy Assyary

 

ROA MUR

PSST apueipmig Aompopy WEF:
gy pou Bt

PM SIE WEWHD pag

 

il

aod

aol 7 ASATIpNID Aangayy
JAUEYAND 149}

GALE AsUa7Y SetaEp UNS S30p EAA,

waAUHE
PA itck RUD pata fea

dhuaweate

 

SRN 20) UT odUN y sp oWeU Ain jo Lop duasuca URUrCaET $4 ADIMIANID Mh4d{Q % podtsed UIaz0y Jyy Uf OMICY Apy “UOIIIOD DPI C5 SOUL, 7
re

 

O Oban Bw wy

1 AMADINID Armony
SILCYE DOO'STE Bupa our no,
AIG,
“wswoade and xoars peu] Oyp SSH "
Fhteec, UOURID pata
d297t{2a1 | pinoys
Routt Atunipiyn dothany *

way few
‘3 URRRHS plAeg fe]

Ayeoy9 Wad) HOT! 108 j j4uptiow pood
te

§

Lo aaiieitage F oi enon mans
@ SH MopuaA AOI MOLA,
span enstleinindandechetedsta Methcheedhant enn aK LiedatienLlainerbnnnneiedehien

 
Case 1:17-cv-04327-LLS-RWL Document 136-13 Filed 04/30/20 Page 3 of 28

EXHIBIT B
eee

sumac fy cul / SJuaWeAcW asnoj @ oo. 7° Semmes ge lulu / sexoyskey BB

[MLo0HSaLeHOMMHAc MOHHanKHEdIO WHKed] (L.ALZgezz) Aewiwng uonoesuell - juaweaiby aaAojdwig - jayud :uoneaiddy Ga

( Aideyjeuuey :yuir ‘*S$J8SMOJQ JOJO U! dde ysapysai.j ul sng ale alayL

WY 80:€0 ‘2102 ‘| unr
AMBYYNIDH Aasyaiy

13 Filed 04/30/20 Page 4 of 28

 

aha Frdemsirupry shes acy

 

SAMOU 02K [ah 4
puDearayyrive 8
De oon ey FX
HruTys FApsqoC B
eee odocn 8
ownedoy a
JE noua Gh
tpogaoreupmioe Ye

 

 

 

 

 

 

 

WALSUBECHIO 2A 4
Vougaaieyynle ad
Maurya mdoanaye FT
: Ooo GI
HaAsOndo, 3 s

 

RWL Document 136

 

 

 

LLS

 

 

 

 

 

 

 

04327

 

 

soy ae sr en es
UINAVOND Gp

CV

Leeeene — smareny
otautte wrreyeneyy

Wooten gene

 

 

ROtIh: Be Be hy] . i + . os . tendog  exneiog” Wag oxaedy

i suuen/onaaickealvenave bebnniordonas Lowes E- achamek enazeatianabaie devunee

Case 1:17

oN
Case 1:17-cv-04327-LLS-RWL Document 136-13 Filed 04/30/20 Page 5 of 28

EXHIBIT C
Oi GL TU] / S]UBLUBAOLU asnoyy BH Co mm OG ‘UILU / Seyouskey HB

adAys suoneoyddy Ga]

( Adeyjeuueyo :vuir ! yoddng sawoysng Aiday jeuueyD

WY SO‘60 ‘202 ‘L unr i?
aeeGeg unjueysuoy -

 

 

13 Filed 04/30/20 Page 6 of 28

 

arog abeesaul y adap
Shag A

Oras
LWIOI JO FAG» HOSS EbOU ery

vases 1S Gamo
Aoien
fa eves Away depeaesy
youraig dang 2%

Giey SrEUA Z Apeoue wi eH 2 eat ayy

Awayprg
SCOTS MeAUOHEL HIND 199,
LT ae reuaectoray
“ody eae

 

“ROK 10) 1) poyesyjooou | Ing eiwed FO BrEPULIG
BALE agit Eset oy
baw piARQ
“eraOh OM) UL OUT GAO WHOL OS PUR ARPT IOS Ol) 10 zie 180 NO,

aloes suoitsond dug cawy 04 MT] &

PPI IK YD OUMERS § RD

seopedecsoget

cousnied

namueg
wine) SAD Gl
vow pava & es

ulwatuoy gy 0 x 4

 

ta atary

 

a a)

- BPD sober: yidoeelou td ine & tt OO OF da mopuyA SuoHMBORUOD sismjUOg aiA ta Gy adhyg

Nace seein ar Ietnd WP TEE LAE AE | Hote r vivon Stamaoey

Case 1:17-cv-04327-LLS-RWL Document 136-
Case 1:17-cv-04327-LLS-RWL Document 136-13 Filed 04/30/20 Page 7 of 28

EXHIBIT D
seam p% ‘UIW / SJUBWOACLU asnoW oo0, Stem gE lulu / sexo)shey EB

adAyg :uoneoyddy Gd

(, Aidayjeuueug syuir ) Hoddng Jawojsng Ajday jauueyo

WY ZP-€0 ‘ZL0Z ‘Lb unr
AseBeg ujueysuoy

 

 

13 Filed 04/30/20 Page 8 of 28

 

froma OF Paps Sty OFL4 ANUS GU GF SUE TEIN oun pent | > purudd oy UsWIOD INO K Aayty

walys oA

O01 Oy &

Gusg
Adee St “Aoueuedsunn 10; shomy wt
Aros

Aouamdcusn year are &

yoyzorg Ana

 

7 (PhiaIo; Oun08 saul cow on .
 caeat sya

RWL Document 136

 

 

 

MELEE souud Guduid nok on Aor tg ©
“ndenag Dent 4217910
S FAGETS “qu eu Goin jouw, UHoOdu MOM OY
5 , aang preg &
_j FEL TE SS “ReGPUNO}-00 BIT OA
—¢§
N abOC El “Ryu ean gery tery th
Nw seoezozusoses Set
o . seysaaey Q
Tt
oF sms 2 consol
' o
> ; uoung pisug YE wo
2
~&E
a
we ©. boon Gx any FAD. x aang ab. x veg B's wlundg Fae URC EN <2 uD 2 x mM hd oe uD Ox oO Dx
Oe (i EPH MOPuIM SUOUEGAUOD BIOTINED” AWIA ipa bid OdGiS ae
© gry amines Mtad MANET P90 £¥ 8 FE OE 9 SuDnenas Soring site

” on . \ “See )
Case 1:17-cv-04327-LLS-RWL Document 136-13 Filed 04/30/20 Page 9 of 28

    

- Exhibit 79 -
LP ‘ui / sjusuaAcW asnoyy @  femmermesmcemes GQ :UILU / SBHOSASY (A

Ajdasjauueys - yoejs sucyeoiddy Gd

t Aidayjauueyo cyuir poddng sawojysng Ajday jauueyo

Wy 40:90 ‘ZL0¢ ‘2 unr
aoeBeg ujue}suoy

 

13 Filed 04/30/20 Page 10 of 28

 

Syptesu sheep ay

*parsdyja2 aq pays sien oy AUN | TAmAey
P pur sys pet nod yorpsasd 531) YY YT TOU yen} ng
‘ Agledeg wAluCHUOY 3,
“sONO) PU Pood ay) ADS
dferszer etsocton fl SrOu9 20] ajduamen An] pcs] O1 wera | ee une aed a
varat Niet
. SHRDUS HY} OP OD Ady PYNAIM BEA BtaeA | ff ANGE OI
Sdfozevtaezsoctoz «| ven agedeg uAlueysuOn BE:
aus oxy adoad Aur art as019 OAdIDG 0} DY PINOAL, pew
AQ USIBHS piarg bel
“SOA coqiy Ojo QTL 1usp ALOU) ALOU NOA “BAK SyULNL
: * avjedeg uAuEyUOy FEY
DUDAIZAD 40) 40M Hupp AUIOS BxCUI 6,197
*DAYIIITSIAG 3A WO] JC] OY WHA THON UNY) OSL

Ydtoyogtzezsoztoe Tee

RWL Document 136

“o(p) ouldsSy so}aeUeD UATE HUEY IG

 

LLS

“Aunbs pur siydu 395 apunojad v oaLYy OL
AOA JOY YTY Irs ta) “SoPINO JOD v MAL NDA ‘Acza MuOsAy YY
Spy Bagyreasdde seas y seat ugpead do AYO 4 pies | 99}

x
“ ATLESO aye deD - uy A}daguauuTyD &

scce , AUpIONSDA 207A DA aFDYM MUAY LUZ] HA ES] SY SA,
x We IeIID sprojumoq bi UCU plac
rewnatun mt

is fat a ME mantanite ns evant sane ine reo dl dled aero) aman,

ia ) so 7 - HD pase ys - £5
tetusen mabaae, wd yo. fF @ %

04327

‘ uewyy placa

sGreary roy feonte ae sete ymca eee re

 

17-cv

 

dia Mopuy, AM MOA HPF Od xOCIS  ®

Case 1

 
fr
f

Case 1:17-cv-04327-LLS-RWL Document 136-13 Filed 04/30/20 Page 11 of 28

 

- Exhibit 80 ~
13 Filed 04/30/20 Page 12 of 28

RWL Document 136-

-04327-LLS-

17 CV

Case 1

ma Zp SUjU / S}u@WeAOW asnoy

mummers 20} IU / Sexoujshoy RA

Ajdasjauueyo - yor|s :uoyecijddy Gl

c Aidayjeuueug Weir = poddng JAWOISND Ajday jauueUD

INY 68:70 ‘ZL0Z ‘Z unr
AgeBeg uljurjsuoy

 

 

 

{Ph nat Ay eure Assyayed

 

 

 

 

 

AdIRYYNID Adsnopy

AssyayeD “Unt pita 03 D943 op ING

 

APD pUEY LELY Ave] NO EH pyro |

 

“SUCH CO CstA 305 4999 I}

CU sea Sok Abed UAE SUOS:

“3nd wer cmndaNee 2aYAg HW29
2 Amaeqynig AasHony “SSOIINS € 9) YW aNSua OF

 

Ssevey

 

¥ UE pjarg.
*Aadue aus soycus Awoun our
= 0s UP yr ASuc aq caqeus soLIEg esi, sun Ayomay
MOL Licey “saesscnt ¥ Mt Aalraeg uAyuEsuOY

COOOL AG sry weal MOA SEDI MAMET DoT 3p Ady WED OA,
Wroys 29 YoU Aru tofestoul apo UIOS, re Ue) PIANC K
‘ “Sdpoey YL SOY

a AGEN appt sotet t azjedeg uAuepsuay

dS ©) UE OES FAS JOAPALY NG
> URS praca
“pang

SUA DSNOY & OU ff03, UE Jat iTy Alu ALOU! ¢ 793 OL
vette aauedve DANO

 

 

(Geet Ie) xatestoyy

 

 

sit Whos SUjNSOY Lees

iB Oa.

°F MgdaieDiiga» 330g

 

1 URWHID placa §

JAAR, aNGA pioddas 57 V3] VY8y? 584] FS WA WA AUAUY 2

Bepr seg
suad . .
o 0 84 uewi pata
Apissnunioey tureSood onsunay-sdiy INDY w

TO Beep Ag spon ry - ot oo BE. x use Qn urna eg. x wey fr x oden MP's x ana, Px cera x UR FE. x YOQU Et

 

Si. sopoeay’ Wid OCH Otis & OOO A ~ . 3H | MODUL

[pene hiusah hondaiee aka Leon head vente teamed

 

 

ACH MIA WIZ Oy MOUs °
Case 1:17-cv-04327-LLS-RWL Document 136-13 Filed 04/30/20 Page 13 of 28

   

- Exhibit 81}
13 Filed 04/30/20 Page 14 of 28

RWL Document 136-

cv-04327-LLS-

Case 1:17

 

TY agg

t GS °

2 akumewox os

votmasa ZL} 1UIW / sJUaWeAcW asnoy @

NAPE TSZAr Bt SOLTOZ 3

- pun:
Rdtoreyta azsactog §

oogte ezsoctoz LEY

“'(pp uowupady Joyo UAjUE BUOY 7)

 £UTESO ajay dep » “ou Aydoyfouuey (}

ye seaqD Sprojumog

PB OlO |

ie 9G CU / sayoskey RA

Ajdasjauueyo - yorjg :uoneorddy tal

\

‘ _Aidayjeuueyo Waele ploddng Jjawiojsn5 Ajday jauueyo

IY 60°90 'ALO@ ‘Z unr
AgeBeg unjueysuoy

OGr's tueswesra cite FE

 

“POpooe uTyp tau ass Of Muyo sy
OUOOL AN Uf Aye adta ‘Aauai tig 50 POs UF ey) ALOU |

 

$3} £ OO] IsyrYIO8 Ht 5]
vat Abpeeg uAluEysuOR
SHOGHURU OsOul YAN Up OF OF Apgenard 3pm |
ayey ory wedpas wey
pay 10} 48u OF YAN ANOUY |
betscy UMS preg &
“TSA JYY JO} Aveany tea JIAO] SEA
DHA Hes 004 OF KEE PU REE AU DALE fous puDdas ayL
Aaeteg uAjuesuoy &
1440 19 UOPatD ayl ayer OF pacy 53
sojuediuod poyIeq anyUaA Ez Jo PLCOR OYE UO Sts 3H}
* URW pcg
“yOu way eu
S26 | tng ‘Usd | ie BAH Aigo tu ON OF HuNAD wo Suny uty
vere. AbpTeg UATURISON EEL,
“ul DSO 101304

 

ne
bp dcarg oy
uDUn{D plang

 

Mott -peagrognnrodiceaynu psd

Woon ED «eo TE x bog i x hop use Gs x wRY AY. BH CROKE x ieg eu ee’. cup es ae be

 

 

‘o” Anjedegy

Vid OER Cae OO OO

teoheg

dio AMOpUIM AIOIKY AOI OR Std yORIS

anata ting ene) 98 HEF SNE BT E tary shebeg veneers

 

‘ao wet
Case 1:17-cv-04327-LLS-RWL Document 136-13 Filed 04/30/20 Page 15 of 28

EXHIBIT B
13 Filed 04/30/20 Page 16 of 28

RWL Document 136-

cv-04327-LLS-

Case 1:17

 

‘UI / SJUBLUBACLU asnoyy @B

3 26 iuilu / Sayousday RY
Ajdasjauueyo ~ yorjg :uoneayddy Gl]
(_Aldeujeuueug "yur yoddng sewoysng Aidey jauUeYyo

WY 09:50 ‘ZL0¢ ‘¢ unr
AseBeg unuejsucy

Bee's luswemur ars Ye

 

“ApEn dr tp ging

dsbetscatatsoctoz

SdP9ugstz“Gzsactor

ty) yusuaaady zoyausjuey WATUEIsuAy

™ EETESO Oiquy deg - JU] ApdoyyouUEYD

 

aed yD. ED a) %

uhurisuay ¢

SO sede wets me tose & Oo OO O

NAPOLI SZSOL1OR

x He eedID speojumeg

mad

JROA EU SOLA DYE HIM St

1) UASNT Ob NOT pur Adxoy

BEA HCL AST] O4CE LOM

“paAjonuy

Aq 04 ujod aie OA Moy mony 1,UNp FUTIAN AY;IO05y

“SAOUINY UD YSISUE GT ApUDS fou Wy ‘pauONUaW { sy ‘aacg
7 sopredeg whjurysuey BF
AOU 30) S8A. UCD dm WeYY GAdqUENU AMOS au pod

Buyjes st saAeary "a

7 ueunig pcg Leng

toa>
aa\e8eg uAjueyUOy ES

warty ynlpe

OF DARY ft Om ‘paou dia Leys JoAHOp 7,089 9Y 91109)

Aunqisuodtas Qaow

pur soginyodde mou 10) payova susaas 044 (pood 5:9}4
yet die BOUND pla fa

AOU dopyg (tos Rupyzosa Sees OH ENYy SEO,
: * agpedeg udyucisuoyy 3

dupaer uaaq aacyt
WewiA oAtrT i
Pt TOME Tors

UEUID piaeg

“0g DK apog - - x mage & » KUED OF Ke UY AY x ade SOA. cated ©. x um Py. caren OF x too Ed

8 dpH” wopulA Goi MOA” 193 OY xDeIS ae

revelry evucvary Mtn par y Hy OLY LEEMOE E Lanny tevhng meeenieny

 

 
Case 1:17-cv-04327-LLS-RWL Document 136-13 Filed 04/30/20 Page 17 of 28

EXHIBIT C
13 Filed 04/30/20 Page 18 of 28

RWL Document 136-

-Cv-04327-LLS-

CV

Case 1:17

 

 

 

amma LG LUI / SJUBWeACW asnoy ® “oma pL UI / seyoushey RA

Ajdasjauueys - yoRls :uoeojddy GI

‘ Aidayjeuueyp syuir i yoddng Jewoysng Ajday jauueyo

WY SE:GO ‘2£L0z ‘2 unr ~ <
Aoebeg uljue}suoy i

 

O67't trea one Ba

 

Supaqsew Anquy sryi jo YBnauz

“add
SUA) KeuIES dip peas DALY O) LURE

' UeUHD placa
SOfergzatarsoctoz Bl BINDS JO "S94,
hs Adpetug UAjue SUEY

. pea isAup OAy 1xdUED
Yafotartz ezsoctoz “bY pusponpyon nena pee
JeeAus youy op a; page 4 "ue9 |
“ Aaleseg wAjucysuoyt
Ayeusoluy pus 20wo}sn2 dtp) 0) Ylog

 

 

Yatgvostz"orsoctor at

e {NO puas aM
“itp uawaay soyaenue5 UAjUC SUD), sper ay 2 AHO] Nd AUGIwaT aACY HOA UNS
bert + URRaD plAgq
aun

+ Agjedeg uAjuessUOy
s9003294N09
AUD IC ood & Pod da pinodys Orr YAH Sey UEP des PUY

SUSI dtOuE Puy 0] 63 04 DW 404 9008 374 PyROZA I] ar

  

Oya AB pres aqeL deg + Uy AfdoyouLEYD ®)
joued so.

 

 

sprojumog

 

sua > ; a SUG Oy
ao 1 O 9 weWD Pit FAV Meco crise dg 1:

“dats pronna/aH ie won IsnO-wepinojoo/sdU ouNaeS © Qo.

eos
* ukUNtUON Cy” ROD vir. MOpOD a . x wuge QL x rug 2 x wRY x od SE xara Ox vey Oe nung Oy coquy fy:
=O anedegy weoceis oe CKO SS saa 3

 

SPH MOpIYA LOH aA Ypg by RCI ®

 
Case 1:17-cv-04327-LLS-RWL Document 136-13 Filed 04/30/20 Page 19 of 28

EXHIBIT D
13 Filed 04/30/20 Page 20 of 28

RWL Document 136-

LLS-

set Qp :UILU/ S}UBLUaAOW asnoW

(_Addexjeuueyo

nomeemanesn £Q iUILU / Seyoushey BA

FR

Ajdaijjauueyo - yorjg suoyeoddy bal

weir ‘poddng sawoysn Ajday jeuueug

NY 99:70 ‘ZLOz ‘zune “Ee
AgeBeg ujuejsucy :

 

“rune on patna

“parnsios Buf

MAPCESZT BTSOLtOz

UAbOU se GtsOLLow

Ydfopgste azsoztoz

mtg) uaLoDsty sop Wa UNOS UAC }SUODT

™ ZLLESO agus dey + au ApoyuueEyD

 

*VO] PINOLS HOA WAOMOH

“HRS parOT © 293 pent Aah sd,

Aduow dys pnoupied sno Ynys aC] iA AED ayE ANC OXY
fA puy AguoU Ovotu Dye HIM O7A J OPO UE Has UAE

7 MEURID DIAC

{021402 pur Andy

Lt s@pedeg udqueysu0y

51024 JOP saAUT Ue Alinbo qn aay SOuadSp 1p 9u Of
Aypaarewua 24084 12 aa dQ

Apna

PUAN Pue Siny OF AQVOL JA3 OF Weer HS eA U9,

312 ‘ajdoud says ¢ ‘eb ows yin) VaNayop aWUy (f9}
“yS}]UOINS EICp ¢ padu om Gewpeds ay) UO A113a%D OF Puy
vive) ULEAD pparg

EIS ps Wap] AAdU DALY LDA UIQ d5UD UY ISNT AO

Aero) aagedeg pAEp UE iS

dMeuipces ¢ oytw aA As 54a] 1ng

Cv-04327

Case 1:17

ye ava Ssprojuma: Op OM, Die
x Pro| a CELE GRUNDY PAL. bea
. : . . BAD | SADT RO

 

 

ft od
“Vdd oe Ui Ss & OOO co . dH MOpUYA KOH MO IPR old aS
satis weern Nong wantedd Yor 9 7 HE Sore Lewes mate Maney

 

 
Case 1:17-cv-04327-LLS-RWL Document 136-13 Filed 04/30/20 Page 21 of 28

EXHIBIT E-
13 Filed 04/30/20 Page 22 of 28

RWL Document 136-

17-cv-04327-LLS-

Case 1

co ema ZZ TWILL / SJUBLUSAOWW SSNoj] ®& i Mee 06 iUllu / seyoyskoy RA

Ajda.sjauueys - yorig :uogeoyddy Go

i A\dayjeuueyo vir pyoddng sewojsng Ajdey jauueuD

 

WY 8P¥0 ‘2-02 ‘ce unr |
AseBbeg unueysuoy |

 

 

 

 

 

Cit “HERES

“BhSd waaiemundoWee sOVAD HY29
HE AICUTID AIRY

 

Daow sya sadesou
OOD'DT 4260 sey uted) INCA asnEaAY

 

 

fetes te) s9Serropy

 

 

 

 

umenwox gy 0 a x OOD AES # POD He xe BD

 

2 DE has estar Aasyayeyy

UAGYs 94 JOU Agu savessatu sania swDg 5;

Synsay ysvas doo) URONID pIAEG

aig ag

 

ete

pbs O39 div nod UanL “40 | + |

ETEK 8 ONE AosyaeD SHOMSDAL YHA US COP OHI f

“SiDtsoay} tytn Buyeop auy wey

DitpoIau o} payoguaus

ISU JUDEOPAap SsO}tING 20 EYES JO PLOT C dy LEED |
vt BRU PAC
“ayedopop ay ued pou,

PUE OF ISN OID TEA TAO syEIOp Uy Pood jou ty “OsTy
ACTER UAWUTIUOH

BDuy ours yap ping

log Op OF SAME

 

“ATOOUYION [EIAs BUYVO Uy TDA pejas doy s1yt

Ye SsQUTIE DUqUO yeOHey OL) Woy ApEA| ANsApUy
OMMULIOI WAY JAY OF BIE IE WqHyRg Je pudy:
BDU MORqIYKs + D2NdIa;UOD JaHESaY JeWUaIE]
evenn E

“UlOf Ue? HOA ado | ISA KON

"yaar PU sera Duravnary chy ye Oty OF posoddas Wy tg

DA ngs

a
a

 

“Dai LUD Nod NOU Duar 67296 Nal
PAUP POMBE
HEU pAeg

Wwoa'sipund) ©

@

 Addeqiuarya - yng °° OP

 

x So g° ANNO OR Subp I x dH AR aK ex ata O° wD “rs KoA

 

. EO anelegy Wd ab} vd ta Ones oe SO OC) O

f° oH MopuI omy xO 19 Od ONS fe
Eth, Jovani, Ilda depate! Lethe Las hercie Seney. dhanhd Sestaantbe

 
Case 1:17-cv-04327-LLS-RWL Document 136-13 Filed 04/30/20 Page 23 of 28

EXHIBIT F
 

GL cull / sJuaWeAcW asnoy @ . Sc ENURSiee «£Q lUILU / SeyOShSy PB

Ajda.sjauueyo ~ yorlg :uoneojddy Gl

  

( Aidayjauueyg ‘veir yoddng sewojsng Ajdey jouueu

 

WY 99:70 ‘210% ‘@ unr
Asebeg uqUueysuoy

 

 

 

13 Filed 04/30/20 Page 24 of 28

 

 

 

 

OPP Tete) OR Pere

OO} Pynolys HOA sIAdMO}Y
“Was pacor e199 yrs ADS “SDK
Aduous d4]) ROUTAN ING YA Og $A Avedudos Sin atoy ong
fw pur Aduow sow dycur At 9m ff OPPOP ued BM UDELL
‘obetszur“arsoztoz eS RASS MEH PIED &
youU03 pue Ayn;
vertid adpeseg wuepsuoyy

 
 

S £

1 nefant v Vy 7 ek
eesnieoiee Buh Riboeeyte sZs0L 10% SqURAA 2O)S94Uf LE AND tponU “sot Spuadap jf aUN OL,
Dal Ajteapuedio Moa wes OM IO
Ufovostz“Gesoztoz ER! Appin
ANAT PGE 4114 OF ADUOU! WIT OF LUuAS BYR OM UHL

4
bet
@) Na ‘goad sapes ¢ eb aus My HaUdpsap au
&

 
 

om(T) wunuaa dy JO; UIOD UAjUEPUOD “YAIGOIIS VyP e PdAYG JAV deuspLOL 5G] UO OINIOND OP PUY Ff ‘
sata uewyo piaeg &
213) Cap} AAU DacY 194s UOT 2509 UY AL AO
berG. £ Anpedeg wAWwEsUCY Fey

dewpcod U oyiE OA Als SID] IN

x He seAD sprojumog eet ewig preee Fa

Pues [eae ey
wen par

 

 

 ALTESO aQeL des « -2uy Apa auBEYys

 
 

 

 

 

VA OSE NS: BE Me MOOS, ‘@. ‘ GH. MOPUIM AIH MGA DZ OLY NSRIS

Case 1:17-Cv-04327-LLS-RWL Document 136-

 
Case 1:17-cv-04327-LLS-RWL Document 136-13 Filed 04/30/20 Page 25 of 28

 
13 Filed 04/30/20 Page 26 of 28

RWL Document 136-

cv-04327-LLS-

Case 1:17

oa bb:

Seberszat ersocroz

NoPozeetz é2S02t0e

Sdtovegtz ozsoztoz
*ssouppe yyeual (7) 1uDIWadISY soyacaUOD UAIUETSHOY
“LLELSO O1GUL dep - 2uy AdayauieyD

x
“9OLTOR Fquy dud - suy AdoypouanyD G

SNOMITSS OEP 830) OK fie 289)D Speojumog

 

ti 8 @o_

 ubuncuen (5 | x skeuge Qe ouMRY Rt) x apd O

uj / SjusWEACW esnoyy @ Es GL} ‘ull / seyojshey RA

( Adeyjouueyg sve )yoddng sewoysng Ajday jauueyD

WY €2:01 ‘202 ‘@ unr
aAoeBeg uqueysuoy

 

 

*s}UNOIIE SF 07 ssd92e
HOA 193 0} ADI JNO auNdy 6] zADU yUEG ates Surpioza tt)
Ot We ye 139js you pyro |
©} GU ISAALy INO Pol | “)
settle UCD PIA EL
WIP AO.
vides anyedeg udyucystOy ERY
nef uy Magy 998 OF dIed ylop | pOsdn ty TAO] URAg
“ange yous 8upss9) $f 9H,
“at JO} DAG) [LTO] EAL OF JURA 1,UOP |
det S URLUND pjarg

<
SET Uy pel OF tay PUTS 5) J2Bfqnis C A S} « FoI) MAGS HAA PHC 5H HL

v ¢ Adjedeg uAjUTISUOH DEY
UECOIS OF SHI DED HE? OL NACE OIA

5h ROR
2 URUHD PIAEG EY

fete) SOURSSIUE JO SECU yy UY JeUy Aap

TUSAOP Ot ApENIay {ADUOW SHOTS Of Fey DUNS MOA Ose OAL] wa

peepy ose a

K sanpogy a X sonying > x Noweun #2 x gouurug eR". x MatEds Go x SUD UPT LL >

 

EEO somboqy Wi CtLNS Ta Che S&S %& © OO

@ dy MopuA ADSI MOA PS Oly NSIS

Voom Leuven Leen temen houk:icktcnad Land benios betel

 
Case 1:17-cv-04327-LLS-RWL Document 136-13 Filed 04/30/20 Page 27 of 28

 

 

- Exhibit 83 -
13 Filed 04/30/20 Page 28 of 28

RWL Document 136-

cv-04327-LLS-

Case 1:17

ch mmm 1B

‘UILU / SJUBLU@AOL asnoyW (cr gp ‘ul / sayojshey fy

( Aidayyjauueyg vuir) yoddns Jawojsny Ajdey jauuey5

WY €L:Ob ‘20% ‘e unr
aseGeg unjueysucy

 

 

 

 

 

 

 

1 udwnsvey ¢)

FINS GEE

Rdfetszeyersoztoz Bl

eT

Sidhozgvte ozsoztoz «Oe

Sufoveste”szsoctor ESY

a {LT} puaulassdy soyseajuoy UAWUCPIOD] G]

i? “ETLESO d1qUL dud - Du] AjdoypouucyD Gg

‘ “OOLTO’ ges dep « auy AjdaypouuElD (|
x Besa speojumog

1h Oo.

 

 

 

“siOUDS UNtyy AJOU 54 14 QJors ayy ADUOLE YIN AOL TULsOp|sUIOD
£ MEMS pata. on

“wuyLy 01-5095 OU

ACU BAN AREA diqeMody “QUCYS peuss Jdoose ZOAgU A OY UE |
te adpeSeg udqueysuioy ety

 

“YEGO SHAT NM ua yan]
ESSAOUIRA) Bea
J URW PAT EOF)
SHY [aade JOAay IM OXI HOY) S| OD UCD OAK,
Of Anpedeg wQuesuoy ESE
Aare) DUTY IAD
‘Hata $e SdILYS YONEO (payUMIUA) aIqe way 9H)) PUL Wyo! 1,UsaOp
ldo a OAL TIO, NE
¢ BEWHD piAtg es

  

oS SAE POpenida ppp
Soe

PAIN Daee eo 5

+ tor ame NERS “
doy junossupolwoo' posted Ajdoyouunyasdiy amos ws Z)

 

+k samuse Qo xD UMipY ft x <sopdpH (x SNUG, KB x voquEEG 4. x AeMEWD Px. x HowEND yo MEER IP. x CUD UE A

 

SD soedeqy widest mm Cin & & OO 6 CoH MopUA AON AOI, NDR Old HOS >

 

Leonie least Aetacinineer: Laid eax coeeiackch feaer tmnt heomaaetd

Neo a
